UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2013 [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-54296 AXIM INTERNATIONAL INC. (Name of small business issuer in its charter) Nevada 27-4092986 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV 89119 (Address of principal executive offices) (Zip Code) Issuer's telephone Number 1-702-750-8242 Securities registered under Section 12(b) of the Exchange Act: Common Stock, $0.001 par value Common OTCBB (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES [ ] NO [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ x ] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ ]. 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants’ most recently completed second fiscal quarter. The aggregate market value held by non-affiliates cannot be determined as the issuer’s common equity was not publicly traded on the registrants’ most recently completed second fiscal quarter. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: The Registrant had 33,000,000 shares of common stock outstanding as of February 27, 2014. 2 Table of Contents PART I PAGE ITEM 1 DESCRIPTION OF BUSINESS 5 ITEM 1A RISK FACTORS 11 ITEM 1B UNRESOLVED STAFF COMMENTS 15 ITEM 2 PROPERTIES 15 ITEM 3 LEGAL PROCEEDINGS 15 ITEM 4 MINE SAFETY DISCLOSURES 16 PART II ITEM 5 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 16 ITEM 6 SELECTED CONSOLIDATED FINANCIAL DATA 17 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 23 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL STATEMENTS 36 ITEM 9(A) CONTROLS AND PROCEDURES 36 ITEM 9(B) OTHER INFORMATION 37 PART III ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS 37 ITEM 11 EXECUTIVE COMPENSATION 39 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 41 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 42 ITEM 15 EXHIBITS 44 SIGNATURES 45 3 PART I Note regarding forward-looking statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. As used in this current report, the terms “we”, “us”, “our” and the “company” refer to Axim International Inc. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Annual Report on Form 10K. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. 4 ITEM 1. DESCRIPTION OF BUSINESS History We were incorporated in the State of Nevada on November 18, 2010. Since inception, we have been engaged in organizational efforts and obtaining initial financing. We were initially formed as a vehicle to pursue a business combination. We have not been involved in any bankruptcy, receivership or similar proceeding. Effective October 3, 2011, we entered into a Licensing Agreement (the “Agreement”) with Omega Research Corporation (“Omega”) for exclusive licensing rights for technology relating to the processing of organic waste to marketable byproducts via the Advanced Pyrolysis System 200 (“APS200”). We have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related byproducts in the territory of Jamaica, WI for 20 years. We acquired the licensing rights for $ 50,000 which was paid on April 13, 2012. We had the right to purchase from Omega, a APS200 system at a fixed price of $ 500,000 until June 30, 2013. Subsequent to June 30, 2013, Omega has the right to increase the purchase price at its sole discretion to reflect raising costs of raw materials and labor. We were required to purchase the APS200 by June 30, 2013. We are subject to a royalty of 3% on licensee fees received as well as on gross sales of byproduct generated from the APS200 system. On March 25, 2013, we entered into an agreement with Omega to extend to September 30, 2013 the deadline to purchase the APS200for a fee of $ 5,000; subsequently, the deadline was further extended to December 31, 2013 for an addition fee of $ 5,000. On December 29, 2013, we entered into an additional agreement with Omega to extend the deadline to purchase the APS200 to December 31, 2014 in consideration for an increase in the acquisition cost of the APS200 price of $ 20,000, bringing the total cost of the APS200 to $ 520,000. Effective November 26, 2012, we entered into a 2 nd Licensing Agreement (the “2 nd Agreement”) with Omega Research Corporation (“Omega”) for exclusive licensing rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related byproducts in the territory of the Bahamas, Dominican Republic, St., Thomas, St. Maarten, and Grenada (“Additional Territories”) for 20 years. We acquired these licensing rights for $ 50,000. We have the right to purchase from Omega, a second APS200 at a fixed price of $ 500,000 until December 31, 2014. Subsequent to December 31, 2014, Omega may increase the purchase price at its sole discretion to reflect raising costs of raw materials and labor. We are subject to a royalty of 3% on any sub-licensee fees received as well as on gross sales of byproduct generated by the APS200. The APS200 system is designed to handle commonly generated waste material, whether liquid, solid, mixed or unmixed (including whole tires, all types of plastics, e-waste, shredder residues, sewage sludge, animal wastes, biomass, ligneous and infectious biohazard medical waste) and represent an environmentally friendly and commercially viable alternative to traditional methods of processing waste. The solutions are commercially viable ecological recycling models based on zero-waste philosophy. We will initially be focused on using the application for processing waste tires for conversion to biochar and fuel oil. Current Business Upon entering into the Agreement to acquire exclusive licensing rights in Jamaica, our business objective is to market the APS200 system through qualified interests in establishing joint ventures and establishing waste conversion operations. Effective October 28, 2011, we entered into a joint venture agreement with Alpha International Marketing Corp (“Alpha”) to establish the APS200 in Jamaica for converting used tires to biochar and fuel oil. Alpha, as a sub licensee, was subject to a sub-license fee of $ 75,000 payable in monthly installments of $ 5,000 per month commencing November 1, 2011 ending, January 1, 2013. As per our Agreement with Omega, 3% of the sub license fee is payable to Omega on a quarterly basis. As additional consideration, the joint venture will remit to Omega a 3% royalty fee on all gross sales generated. Alpha is to raise $ 250,000, half of the purchase price of the APS200 system and we are to raise the remaining balance. Alpha was required to raise such funds by June 30, 2013. 5 On March 25, 2013, we entered into an addendum to our joint venture agreement with Alpha dated October 28, 2013.
